Case 1:19-cv-00145-ER Document 67-5 Filed 07/03/19 Page 1 of 6




 EXHIBIT D
           Case 1:19-cv-00145-ER Document 67-5 Filed 07/03/19 Page 2 of 6


From:                 Rieger, James
To:                   david.guin@withersworldwide.com; "mtenore@troikamedia.com" (mtenore@troikamedia.com)
Subject:              James S Amendment
Date:                 Friday, December 7, 2018 12:43:30 PM
Attachments:          NYDOCS1-#1082620-v2-James_S_Amendment.DOC
                      image002.png


David, please glance this over and let’s talk again this afternoon. I would like to keep the dialogue
open, moving and constructive.
Regards,
James
James Rieger
Tannenbaum Helpern Syracuse & Hirschtritt LLP
900 Third Avenue
New York, New York 10022
Email: rieger@thsh.com
Tel: (212) 508-6728
Fax: (646) 390-6916
www.thsh.com




Notice: This message, and any attached file, is intended only for the use of the addressee and may contain information that
is privileged and confidential. If you are not the intended recipient, you are hereby notified that any dissemination or copying
of this communication is strictly prohibited. If you have received this communication in error, please notify us immediately by
reply e-mail and delete all copies of the original message. Thank you.
      Case 1:19-cv-00145-ER Document 67-5 Filed 07/03/19 Page 3 of 6



                            TROIKA MEDIA GROUP INC.
                             MISSION MEDIA USA, INC.
                          TROIKA-MISSION HOLDINGS, INC.
                               101 S. La Brea Boulevard
                                Los Angeles, CA 90035



December __, 2018

James Stephenson
Nicola Stephenson
200 Water St., Apt 3A
Brooklyn, NY 11201


Ladies and Gentlemen:


        This letter agreement serves to memorialize certain of our agreements and
understandings related to the sale in June 2018 to Troika-Mission Holdings, Inc. (the “Buyer”),
a wholly-owned subsidiary of Troika Media Group, Inc. (the “Parent”), by James Stephenson
and Nicola Stephenson (collectively, the “Sellers”) of certain goodwill and related assets and
equity interests in MissionCulture LLC and Mission-Media Holdings Limited (the “Sale
Transactions”).

        That certain Employment Agreement dated as of January 1, 2019 by and among
Mission Media USA, Inc., the Parent and James Stephenson (the “James Stephenson
Employment Agreement”) is null and void without liability on any party and James’ continued
employment by the Parent or any of its affiliates is not a condition precedent to the payment of
any further consideration pursuant to the Sale Transactions.

        That certain Escrow Agreement dated as of June 29, 2018 by and among the Sellers,
the Parent, the Buyer and Withers Bergman LLP, as escrow agent is hereby amended to
replace the words “neither Seller has been” in both Section 4(a)(i)(C) and Section 4(b)(i)(C)
with the words “Nicola has not been”.

         That certain Goodwill Purchase Agreement dated as of June 29, 2018 by and among
Nicola Stephenson, the Parent and the Buyer is hereby amended to replace the words “neither
Seller nor James has been terminated for Cause by MM Inc., TMG or an Affiliate thereof and
neither Seller nor James has quit” in each of Section 2.04(c)(iii), Section 2.05(c)(iii) and Section
2.06(a)(c) with the words “Seller has not been terminated for Cause by MM Inc., TMG or an
Affiliate thereof and Seller has not quit”.

        That certain Equity Purchase Agreement dated as of June 29, 2018 by and among the


[1082620-2]
      Case 1:19-cv-00145-ER Document 67-5 Filed 07/03/19 Page 4 of 6



Sellers, the Parent and the Buyer is hereby amended to replace the words “neither Seller has
been terminated for Cause”” in each of Section 2.04(c)(iii), Section 2.05(c)(iii) and Section
2.06(a)(c) with the words “Nicola has not been terminated for Cause”.

        This letter agreement shall be construed and enforced pursuant to the laws and
decisions of the State of New York without giving effect to any choice or conflict of law
provisions. Any controversy arising out of or relating to this letter agreement or any other
agreement between the parties or the construction, performance or breach thereof, including,
but not limited to, any and all claims for indemnification and other rights established by this letter
agreement shall be settled in the federal or state courts of the State of New York sitting in New
York County.

         The benefits of this letter agreement shall inure to the respective successors and assigns
of the parties hereto, and the obligations and liabilities assumed in this letter agreement by the
parties hereto shall be binding upon their respective successors and assigns; provided, that the
rights and obligations of the parties under this letter agreement may not be assigned without the
prior written consent of the other party hereto and any other purported assignment shall be null
and void.

        If any term or provision of this letter agreement or the application thereof to any person
or circumstance shall, to any extent, be invalid or unenforceable, the remainder of this letter
agreement, or the application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected thereby, and each term
and provision of this letter agreement shall be valid and enforceable to the fullest extent
permitted by law

         For the convenience of the parties, any number of counterparts of this letter agreement
may be executed by the parties hereto. Each such counterpart shall be, and shall be deemed to
be, an original instrument, but all of such counterparts taken together shall constitute one and the
same letter agreement. This letter agreement may not be modified or amended, except in
writing signed by the parties hereto.




[1082620-2]                                       2
      Case 1:19-cv-00145-ER Document 67-5 Filed 07/03/19 Page 5 of 6




                                       TROIKA MEDIA GROUP INC.


                                       By:____________________________
                                       Name:
                                       Title:


                                       MISSION MEDIA USA, INC.


                                       By:____________________________
                                       Name:
                                       Title:


                                       TROIKA-MISSION HOLDINGS, INC.


                                       By:____________________________
                                       Name:
                                       Title:




Acknowledged and Agreed as
of the date first above written


________________________
James Stephenson


________________________
Nicola Stephenson


WITHERS BERGMAN LLP, as escrow agent


By:____________________________
Name:


[1082620-2]                         3
         Case 1:19-cv-00145-ER Document 67-5 Filed 07/03/19 Page 6 of 6



Title:




[1082620-2]                            4
